ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Northrop Grumman Corporation                 )        ASBCA No. 59556
                                             )
Under Contract No. F 19628-00-C-O 100 et al. )

APPEARANCES FOR THE APPELLANT:                        Karen L. Manos, Esq.
                                                      Lindsay M. Paulin, Esq.
                                                       Gibson, Dunn & Crutcher LLP
                                                       Washington, DC

                                                      Linda T. Maramba, Esq.
                                                       Corporate Counsel - Litigation

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Lawrence S. Rabyne, Esq.
                                                      Senior Trial Attorney
                                                     Nygina T. Mills, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Arlington Heights, IL

                  OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b) and the parties'
Settlement Agreement, dated 15 June 2016, resulting from an Alternative Dispute
Resolution process and the parties' "STIPULATION FOR ENTRY OF JUDGMENT"
(Stipulation), that the appeal is sustained. In the nature of a consent judgment, the Board
determines that the government's share of the segment closing adjustment required by
Cost Accounting Standard 413-50(c)(l2), resulting from the sale by Northrop Grumman
Corporation of its Data Systems Division-San Diego, is $3, l 7 5,000, to be paid in
accordance with the parties' Settlement Agreement and Stipulation.         /,
                                                                       /
      Dated: 7 July 2016


                                                   R
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
I concur                                          I concur




RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Acting Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals




       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 59556, Appeal of Northrop Grumman
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2